Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species I : The general schematic embodiments of Figs. 1, 2A, 2B incorporated with Figs. 5, 6A, 6B;
Species II : The general schematic embodiments of Figs. 1, 2A, 2B incorporated with Fig. 8;
Species III : The general schematic embodiments of Figs. 1, 2A, 2B incorporated with Figs. 9, 10A, 10B;
Species IV : The general schematic embodiments of Figs. 1, 2A, 2B incorporated with Fig. 12;
 Species V : The general schematic embodiments of Figs. 3, 4A, 4B incorporated with Figs. 5, 6A, 6B;
Species VI : The general schematic embodiments of Figs. 3, 4A, 4B incorporated with Fig. 8;
Species VII : The general schematic embodiments of Figs. 3, 4A, 4B incorporated with Figs. 9, 10A, 10B; and
Species VIII : The general schematic embodiments of Figs. 3, 4A, 4B incorporated with Fig. 12.

 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claim is generic. It should be noted that claims 3, 6, 9, 12, and 15 along with their species V, VI, VII, and VIII do not appear to properly read on claim 1 since claim 1 is for switches that have parasitic capacitance whereas in claims 3, 6, 9, 12, and 15 and species V, VI, VII, and VIII the embodiments have switches with parasitic inductance rather than parasitic capacitance.
The examiner suggests Applicant concurrently do an amendment in addition to the election of species in response to this restriction requirement to change the term ”capacitance” to instead read as  --reactance-- in lines 7, 8, and 10 of Claim 1 such that claims 3, 6, 9, 12, and 15 would properly dependently read on claim 1.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843